In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00097-CR
        ______________________________


      WHITNEY LADELL BLAKE, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Sixth Judicial District Court
               Lamar County, Texas
               Trial Court No. 24132




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                          MEMORANDUM OPINION

            Whitney Ladell Blake was seen emerging both from a vacant house next door to the

residence of Johnny William Piper, IV, and from a shed behind that vacant house. When officers

arrived at the scene, Blake told them he was Tracey Stone. As officers investigated, Blake

walked away nonchalantly and then started running. 1                         Blake appeals from his resulting

convictions for burglary of a building and evading arrest or detention.2 See TEX. PENAL CODE

ANN. § 30.02 (West 2011), § 38.04 (West Supp. 2011).3

            We affirm the judgment of the trial court based on three conclusions: (1) the jury charge

did not permit a nonunanimous verdict, because the record contains evidence of only one

―building‖; (2) the evidence of burglary is sufficient; and (3) the evidence of evading arrest is

sufficient.




1
    A police officer caught Blake ―a couple hundred yards‖ from the scene.
2
 Blake had previously been convicted of evading arrest or detention, which increased the offense to a state jail felony.
See TEX. PENAL CODE ANN. § 38.04(b). The punishment range for both of the instant offenses was enhanced to the
range of a second degree felony by two prior felony convictions. See Act of May 28, 1995, 74th Leg., R.S., ch. 318,
§ 1, 1995 Tex. Gen. Laws 2735, 2763 (amended 2011) (current version at TEX. PENAL CODE ANN. § 12.42 (West
Supp. 2011)); see also TEX. PENAL CODE ANN. § 12.46 (West 2011). A jury found Blake guilty of both counts, Blake
elected to have the trial court assess punishment, and the trial court sentenced Blake to ten years’ confinement on both
counts.
3
 Section 38.04 has been amended since the offense in this case was committed. Because the amendments are not
relevant to this appeal, we reference the current section.

                                                           2
(1)         The Jury Charge Did Not Permit a Nonunanimous Verdict, Because the Record Contains
            Evidence of Only One “Building”

            Blake claims that the jury charge was erroneous—violating Article V, § 13, of the Texas

Constitution and Article 36.29(a) of the Texas Code of Criminal Procedure—in failing to correctly

instruct the jury that the verdict must be unanimous4 and that the error resulted in egregious harm.5

            The State alleged Blake, ―without the effective consent of Dana Vandergriff, the owner

thereof, enter[ed] a building not then and there open to the public with intent to commit theft.‖

The State, though, introduced evidence that Blake entered two structures owned by Vandergriff,

the vacant house and the shed. Blake argues the jury charge permitted a nonunanimous verdict

because the charge did not require the jury to decide which structure Blake entered. 6 Because

entry into two different buildings are separate offenses even when both buildings are owned by the

same person,7 Blake argues that the trial court erred in failing to instruct the jury it must be

unanimous concerning which structure Blake entered when committing the offense.


4
 Under the Texas Constitution, jury unanimity is required in felony cases, and, under the Texas Code of Criminal
Procedure, unanimity is required in all criminal cases. Ngo v. State, 175 S.W.3d 738, 745 (Tex. Crim. App. 2005);
see TEX. CONST. art. V, § 13; TEX. CODE CRIM. PROC. ANN. art. 36.29(a) (West Supp. 2011). Jury unanimity is
required on the essential elements of the offense, but is not required ―when the jury has the option of choosing between
alternative modes of commission.‖ Pizzo v. State, 235 S.W.3d 711, 715 (Tex. Crim. App. 2007).
5
    Almanza v. State, 686 S.W.2d 157 (Tex. Crim. App. 1984).
6
    Blake alternatively argues, in his first issue, that the shed failed to qualify as a building.
7
 Jury unanimity requires evaluating whether the statute defining the offense created multiple, separate offenses, or
only created a single offense with different methods or means of commission. Pizzo, 235 S.W.3d at 715. The State
argues the unit of prosecution for burglary is each owner of the building. Texas law, though, is well established that
―the allowable unit of prosecution in a burglary is the unlawful entry.‖ Ex parte Cavazos, 203 S.W.3d 333, 337 (Tex.
Crim. App. 2006) (determining allowable unit of prosecution in double jeopardy context); see Davis v. State, 313

                                                                 3
            Under the Texas Penal Code, a building is ―any enclosed structure intended for use or

occupation as a habitation or for some purpose of trade, manufacture, ornament, or use.‖ TEX.

PENAL CODE ANN. § 30.01(2) (West 2011). The jury charge did not contain this, or any,

definition of building. Our review of the record did not discover any mention of the requirement

that the structure be enclosed to qualify as a building. At trial, the State argued:

            Building is a structure. It can be a habitation. It doesn’t have to be a home but is
            a structure intended for some use or purpose. That can be a structure to live in.
            That can be a structure used as a storage shed.

The State argued to the jury that both the shed and the house qualified as buildings. The defense

did not object at trial to either the State’s operating definition of a building8 or to the State’s

argument that both structures qualified as buildings.

            The first structure in this case was a vacant house. Although Vandergriff testified she had

lived in the house not four years previous, the record established that the house was in disrepair.

At the time of the burglary, the windows had been ―busted out,‖ the back door had been kicked in,


S.W.3d 317 (Tex. Crim. App. 2010) (―gravamen of a burglary is the entry. . .‖ ― and noting ―the existence of multiple
victims, or multiple underlying offenses connected with the entry, does not convert a single unlawful entry into
multiple burglaries‖); Huffman v. State, 267 S.W.3d 902, 905 (Tex. Crim. App. 2008) (jury unanimity and double
jeopardy issues are intertwined and address same basic question). The State cites Davis in support of its argument
that only one burglary occurred because there was only one victim. Davis stated (1) there would still be only one
capital murder, even if multiple underlying burglaries had occurred, and (2) ―the existence of multiple victims, or
multiple underlying offenses connected with the entry, does not convert a single unlawful entry into multiple
burglaries.‖ Id. (―gravamen of burglary is the entry‖); see Byrd v. State, 336 S.W.3d 242, 251 n.43 (Tex. Crim.
App. 2011) (―The gravamen of the offense normally dictates the number of allowable units of prosecution.‖).
Because each unit of prosecution is a separate offense, see Cosio v. State, No. PD-1435-10, 2011 Tex. Crim. App.
LEXIS 1259 (Tex. Crim. App. Sept. 14, 2011), unlawful entry of two buildings, even if they had same owner, would
be two separate offenses.
8
    Blake does not argue the jury charge’s failure to include the definition of building resulted in egregious harm.

                                                              4
the wiring and plumbing had been removed, and Vandergriff no longer bothered to lock the

premises. A neighbor testified that the property had become infested with snakes and estimated

that he had killed forty snakes entering his yard from the property in the past year.

       The second structure in this case was a shed located behind the vacant house. The defense

describes the shed on appeal as ―ramshackle.‖ The State, during closing argument, colorfully

admitted that ―this shed ain’t a palace‖ and that ―[i]t looks like it’s held together with spit and

chicken wire.‖ Various photographs of the shed were introduced into evidence. The shed

appears to be a small, tin-roofed pavilion to which walls were added by attaching sheets of

plywood to the columns supporting the roof. Three sides of the pavilion were completely

enclosed in this manner. Slightly more than half of the remaining side was enclosed, leaving an

opening approximately three to four feet wide serving as a means of access into the shed. There is

no testimony in the record that this opening ever had a door. Further, there is no indication in any

of the photographs that a door had been attached. The plywood does not have any holes or other

marks indicating a door had previously been attached.

       The Texas Court of Criminal Appeals has emphasized that a structure must be enclosed for

it to qualify as a building. St. Julian v. State, 874 S.W.2d 669, 670 (Tex. Crim. App. 1994); Day

v. State, 534 S.W.2d 681, 683 (Tex. Crim. App. 1976); Cf. Salazar v. State, 284 S.W.3d 874, 879

(Tex. Crim. App. 2009) (citing St. Julian with approval, but noting Texas Penal Code’s definition




                                                 5
for habitation does not require structure to be enclosed). In Day9 and St. Julian,10 the Texas

Court of Criminal Appeals held that structures which were not designed to prevent public access

were not enclosed.

        Although the house was no longer secured against public access, the house had been

designed and had previously been in a condition to prevent public access. Texas courts have

uniformly held that structures designed to be enclosed do not lose their status as enclosed buildings

when they fall into disrepair. See Ellett v. State, 607 S.W.2d 545, 549 (Tex. Crim. App. 1980)

(distinguishing Day and holding unoccupied hotel, with some windows broken and others boarded

up, to be a building); Ross v. State, 800 S.W.2d 262 (Tex. App.—Houston [14th Dist.] 1990, pet.

ref’d) (business building with one or more doors removed and lying on ground when burglars

entered); Soliz v. State, 794 S.W.2d 110, 112 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d)

(chemical plant, closed for six years and missing its doors and windows, was enclosed). Despite

9
 In Day, the structure consisted of a shed intended to shelter lumber and other building materials from the weather.
See Day, 534 S.W.2d at 684. The shed had three large doorways, which were not capable of being closed. Id.
10
 In St. Julian, the structure in question was a structure containing residential mailboxes attached to an apartment
complex. The Texas Court of Criminal Appeals described the mailroom as follows:

        The mailroom in the instant case was constructed of brick and had a ceiling, a floor and four walls.
        Panels of individual mailboxes were mounted on three of the walls. The mailboxes themselves
        were individual enclosed units. Attached to the fourth wall was a bulletin board and shelves. An
        open passageway in the center of the fourth wall allowed free access to the mailroom. This was the
        only entry into the mailroom. At the time of the instant offenses[,] a person could walk off the
        street and through an open passageway and archway right into the mailroom. The mailroom was
        part of a larger two-story brick structure which contained apartment units and a clubhouse area, all
        of which were connected by open passageways on the outside.

St. Julian, 874 S.W.2d at 669–70.


                                                         6
having fallen into disrepair, the house was enclosed and qualified as a building under the burglary

statute.

            The shed, though, was apparently never designed to prevent public access. Similar to

St. Julian, the opening was designed to remain open at all times. While a building need not be

resistant to being looked into 11 or even impervious to entry, 12 the building must take some

measures to preclude entry by ordinary means. Similar to Day and St. Julian, the shed in this case

contains an opening designed to permit a person to walk into the structure at any time. The shed

in this case is not an enclosed structure and thus is not a ―building‖ under the statute.

            The only structure owned by Vandergriff that met the legal definition of a building was the

vacant house. Thus, the State introduced evidence of only one offense—burglary of the vacant

house. This case does not present a jury unanimity issue, as urged by Blake.13 To the extent the

State’s argument could be interpreted as arguing Blake committed burglary by entering the shed,14


11
 See Craner v. State, 778 S.W.2d 144, 146 (Tex. App.—Texarkana 1989, no pet.) (structure enclosed by wooden slats
on one and a half sides and solid walls on two and a half sides was enclosed structure).
12
  See Gilliam v. State, 746 S.W.2d 323, 325 (Tex. App.—Eastland 1988, no pet.) (boathouse enclosed structure even
though entry could be gained by swimming under door, which did not extend into water); De Albuquerque v. State,
712 S.W.2d 809, 812 (Tex. App.—Houston [1st Dist.] 1986, no pet.) (booth at airport terminal enclosed building
despite space between plexiglass panelling and roof).
13
  ―To discern what a jury must be unanimous about, appellate courts examine the statute defining the offense to
determine whether the Legislature created multiple, separate offenses, or a single offense with different methods or
means of commission.‖ Pizzo, 235 S.W.3d at 714–15; see Leza v. State, 351 S.W.3d 344, 356 (Tex. Crim. App. 2011)
(question of legislative intent behind penal provision). Because the issue of unanimity is one of legislative intent as
determined by examining the statute defining the offense, the possible, but unassigned, jury charge error in failing to
define ―building‖ does not affect our unanimity analysis.
14
     The State argued at closing:

                                                          7
this alleged error 15 urged by Blake is not one in the jury charge, 16 but rather in the closing

argument, which has not been preserved17 for appellate review.

(2)      The Evidence of Burglary Is Sufficient

         Blake also argues that the evidence is insufficient to support the jury’s verdict of guilt for

burglary. At trial, Blake testified he was merely ―scavenging,‖ admitted that he entered the shed,

and denied that he entered the house.



         Building is a structure. It can be a habitation. It doesn’t have to be a home but is a structure
         intended for some use or purpose. That can be a structure to live in. That can be a structure used
         as a storage shed.

                   ....

         And make no mistake, he did go inside both structures in this case. You heard Mr. Piper testify that
         he saw him coming out of the house. He testified that he saw him coming out of the shed. After
         cross-examination when I went back to redirect, I asked him point blank are you absolutely certain
         you saw him coming out of the house, and he said yes. And I asked him are you absolutely certain
         you saw him coming out of the shed. And he also answered yes. The defendant made entry into
         both of these structures.
15
  The State argues that storage sheds are not considered separate buildings for the purposes of the burglary statute.
The State cites Leal v. State, 82 S.W.3d 84, 88 (Tex. App.—San Antonio 2002, pet ref’d), which held a search of a
storage shed is normally included in the scope of a warrant authorizing the search of a main residence and its premises.
Although Leal is clearly distinguishable, it is not necessary for us to decide this issue because the shed in this case does
not qualify as an enclosed structure. We leave this question for another day.
16
 We do not review for egregious harm unless we first find error in the jury charge. Taylor v. State, 332 S.W.3d 483,
489 n.12 (Tex. Crim. App. 2011); Posey v. State, 966 S.W.2d 57, 60 (Tex. Crim. App. 1998). Because we have
determined the jury charge did not contain the error complained of (jury unanimity), our Almanza analysis is
concluded.
17
  Unpreserved jury charge error is reviewed for egregious harm. Almanza, 686 S.W.2d 157. Any improper
argument, though, must be preserved for appellate review by a timely, specific objection in the trial court. Estrada v.
State, 313 S.W.3d 274, 303 (Tex. Crim. App. 2010) (following rule announced in Cockrell v. State, 933 S.W.2d 73, 89
(Tex. Crim. App. 1996)); Threadgill v. State, 146 S.W.3d 654, 670 (Tex. Crim. App. 2004) (reaffirming rule
announced in Cockrell, 933 S.W.2d at 89); see also Anderson v. State, 932 S.W.2d 502, 507 (Tex. Crim. App. 1996)
(improper argument error cannot be challenged under pretext of being jury charge error).

                                                             8
       The elements of burglary of a building are (A) a person, (B) without the effective consent

of the owner, (C) entering a building not then open to the public, (D) having intent to commit a

felony, theft, or assault. See TEX. PENAL CODE ANN. § 30.02(a)(3). Although the jury charge

failed to define ―building,‖ we evaluate the sufficiency of the evidence based on the hypothetically

correct jury charge, which would include such a definition. Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997); see Vega v. State, 267 S.W.3d 912, 916 (Tex. Crim. App. 2008). Thus,

the hypothetically correct jury charge would have defined a building as ―any enclosed structure

intended for use or occupation as a habitation or for some purpose of trade, manufacture,

ornament, or use.‖ TEX. PENAL CODE ANN. § 30.01(2). Blake argues there is insufficient

evidence that he entered the house and insufficient evidence that he had the intent to commit theft.

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to the

jury’s verdict to determine whether any rational jury could have found the essential elements of the

charged offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305 S.W.3d
859, 863 (Tex. App.––Texarkana 2010, pet. ref’d). Our rigorous legal sufficiency review focuses

on the quality of the evidence presented.         Brooks, 323 S.W.3d at 917–18 (Cochran, J.,

concurring). We examine legal sufficiency under the direction of the Brooks opinion, while

giving deference to the responsibility of the jury ―to fairly resolve conflicts in testimony, to weigh

the evidence, and to draw reasonable inferences from basic facts to ultimate facts.‖ Hooper v.



                                                  9
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

         Blake argues that the evidence is insufficient to establish that he entered the vacant house.

Blake testified at trial that he did not enter the vacant house. Vandergriff testified she did not

know whether anything was taken out of the house on the date in question.18 Although Blake

acknowledges that Piper testified he saw Blake exit the vacant house, Blake argues Piper could

have merely seen him ―going up to the doorway but not entering.‖ Blake contends Piper could

have also mistaken Blake going around the corner of the house for exiting the back door.

Although he admitted he could not tell whether Blake was carrying anything, Piper agreed ―there’s

no doubt [he] saw [Blake] coming out of the back of the house‖ and that he was ―certain [Blake]

came out of the house.‖ The jury was entitled to believe Piper’s testimony and to disbelieve

Blake’s denial that he entered the house. It is a reasonable deduction that, if Blake was seen

exiting the house, he must have entered the house. There is sufficient evidence that Blake entered

the vacant house.

         Blake also claims the evidence is insufficient that he had the necessary intent to commit

theft. Blake testified he was ―scavenging‖ discarded property and did not believe he was doing

anything wrong. Blake testified he was not attempting to hide and testified he even waved to


18
  Vandergriff testified she inherited the vacant house from her father, who had used it for rental income. Vandergriff
testified she lived in the house ―about four years ago,‖ but the house has been vacant since. Vandergriff testified she
uses the vacant house as a ―storage building‖ for various items of property including ―things from [her father’s] office,
paperwork and just things of my father’s when they moved his stuff out of his house.‖

                                                          10
people passing the house. Blake notes that the offense was committed in broad daylight, notes

Officer Curtis Graham testified that Blake had a ―stunned look on his face‖ and ―was just kind of

curious on what I was doing there‖ and argues that if Blake had wanted to steal he would not have

gone to a trashed, abandoned home. Blake admitted he provided a false name and then later fled

the scene, but claimed these actions were the result of being on parole rather than evidence that he

intended to commit theft.

       The State, though, presented sufficient circumstantial evidence for the jury to conclude an

intent to commit theft. When the police arrived at the scene, Blake was holding a pair of wire

cutters and a piece of electrical conduit or ―old junction box.‖           Blake had a number of

screwdrivers and pliers on his person. Blake admitted at trial that he had taken some aluminum

cans from the shed. The act of providing a false name and fleeing the scene could have also

resulted from a consciousness of guilt. Whether the acts were the result of fear of police

interactions based on Blake’s status as a parolee or based on a consciousness of guilt is an issue for

the jury. A rational juror could have concluded Blake provided a false name and then later fled

because he knew he was committing theft.

       A rational juror could have found all the essential elements of burglary beyond a

reasonable doubt. The evidence is sufficient.

(3)    The Evidence of Evading Arrest Is Sufficient

       Blake also argues that the evidence is insufficient to support his conviction for evading



                                                 11
detention. A person commits the offense of evading detention if he or she intentionally flees from

a person he or she knows is a peace officer attempting lawfully to arrest or detain him or her. See

TEX. PENAL CODE ANN. § 38.04(a). 19 Both Officer Graham and Piper testified Blake first

nonchalantly walked away from the scene and then ran from the police. Graham testified he

caught Blake ―a couple hundred yards‖ from the scene. Graham testified he had asked Blake to

―stay with Officer Deere while I checked the area.‖ Blake argues the police officers lacked

reasonable suspicion to detain him and, therefore, were not attempting to lawfully detain him.

         A police officer may lawfully detain a person if the police officer has specific, articulable

facts which create reasonable suspicion that the person is engaging in, or is about to engage in,

criminal activity. Terry v. Ohio, 392 U.S. 1 (1968); State v. Elias, 339 S.W.3d 667, 674 (Tex.

Crim. App. 2011). This standard is an objective one that disregards the actual subjective intent or

motive of the detaining officer and looks, instead, to whether there was an objective justification

for the detention. Elias, 339 S.W.3d at 674.

         Blake argues, similar to Cook v. State, 1 S.W.3d 722, 726 (Tex. App.—El Paso 1999, no

pet.), his mere presence at the scene was insufficient to create reasonable suspicion. In Cook, a

police officer saw two people standing close together conducting what the officer believed was a

drug deal. Id. One of the persons had a hand held out, which was covered by ―a white kleenex or

baggy‖ and was ―flipping through something with his thumb as if he were counting something and


19
  Blake had previously been convicted of evading detention, which increased the evading detention count to a state jail
felony. See TEX. PENAL CODE ANN. § 38.04(b).

                                                          12
showing it.‖ Id. at 725. The El Paso Court of Appeals held mere presence in a high-crime area,

by itself, was insufficient to create reasonable suspicion. Id. at 726. Because the police officer

did not observe what was in appellant’s hand, the court concluded the police officer lacked

reasonable suspicion. Id.

            This case is distinguishable from Cook. In this case, the police officers had specific,

articulable facts that some form of criminal activity was occurring. The police officers had been

dispatched to the vacant house based on a report that someone was ―possibly breaking into a

building behind a house.‖ 20 When they arrived at the scene, Blake, who met the general

description of the alleged actor, was present with a pair of wire clippers in his hand and also

holding a piece of electrical conduit or an old junction box. While the dispatch may have been the

only evidence that burglary had occurred, 21 the police officers were not required to have

reasonable suspicion of burglary, but rather merely reasonable suspicion of criminal activity. The

officers had reasonable suspicion that theft may have been occurring. The fact that Blake was

found on a lot not belonging to him, in possession of property not belonging to him, is a

sufficiently specific, articulable fact that some form of criminal activity was occurring. A rational

juror could have concluded that officers were lawful in attempting to detain Blake. The evidence

is sufficient that Blake committed the offense of evading detention.


20
  The record does not indicate whether the police officers knew the report was from a private citizen who had provided
his name to the police.
21
     There is no indication in the record that the police officers had yet taken a statement from Piper.

                                                              13
      For the reasons stated, we affirm.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:      January 4, 2012
Date Decided:        February 2, 2012

Do Not Publish




                                           14